ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
The instant invention is deemed to be directed to an unobvious improvement to a steam turbine over US Patent Publication No. US7,780,403B2 which teaches a steam turbine comprising: a rotor 16 which is rotatable around an axis by steam supplied to the rotor and which is configured to exhaust the steam from one side in an axial direction: an inner casing 14 surrounding the rotor from an outer peripheral side; an outer casing 12 surrounding the rotor and the inner casing and defining an exhaust chamber 30 between the inner casing and the outer casing, the steam being exhausted to the exhaust chamber: and a flow guide 36 which has a tubular shape surrounding the axis and which is installed on one end portion of the inner casing in the axial direction in the exhaust chamber so as to guide the steam discharged from the rotor: and a turning portion 38 which is formed on the flow guide, wherein the flow guide includes an inner peripheral surface which is formed so that the diameter thereof is enlarged as the inner peripheral surface is separated further from the inner casing to one side in the axial direction, and an outer peripheral surface which is formed so that the diameter thereof is enlarged as the outer peripheral surface is separated further from time inner casing to the one side in the axial direction.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure and consist of four patent publications.
US4,391,564A, US6,419,448B1, US20090068006A1, and US7,980,055B2 are cited to show a steam turbine exhaust guide.
Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGOR KERSHTEYN whose telephone number is (571) 272-4817.  The examiner can normally be reached on Mon.-Fri. 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 

/IGOR KERSHTEYN/
Primary Examiner, Art Unit 3745